          Case 1:15-cr-00165-DAD-BAM Document 105 Filed 07/13/20 Page 1 of 3


 1   MICHAEL W. BERDINELLA, SBN: 085038
     Law Office of Michael W. Berdinella
 2   726 West Barstow, Suite 100
     Fresno, CA 93704
 3   Phone: (559) 436-8000
     Fax: (559) 436-8900
 4
     Counsel for Defendant,
 5   Scott Allen Pieracci
 6
 7                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,                      )   Case No.: 1:15-CR-00165-DAD-BAM
10                                                  )
                    Plaintiff,                      )   STIPULATION TO DELAY REPORTING
11                                                  )   TO BUREAU OF PRISONS DUE TO
            vs.                                     )   COVID-19 AND HEALTH CONCERNS
12                                                  )
     SCOTT ALLEN PIERACCI,                          )   UNTIL NOVEMBER 30, 2020; ORDER
13                                                  )
                    Defendant.                      )
14                                                  )
15
16
17          TO: THE HON. DALE A. DROZD, JUDGE FOR THE UNITED STATES
18   DISTRICT COURT FOR THE EASTERN DISTRICT OF CALIFORNIA
19          In a Criminal Indictment filed June 25, 2015, Mr. Pieracci was charged with 16 Counts of
20   Wire Fraud in violation of 18 U.S.C. §1343, extending from June 30, 2010 until November 30,
21   2010. Mr. Pieracci pleaded guilty to Count 1 and Count 15 of the Superseding Indictment on
22   October 4, 2019, and on February 26, 2020 was sentenced to 6 months on Count 1 and 6 months
23   on Count 15, to be served concurrently for a total term of 6 months (with an additional 6 months
24   to be served thereafter on home confinement). Mr. Pieracci was originally scheduled to report to
25   the United States Marshal on April 22, 2020 to be transported to USP Atwater to serve his
26   sentence. On April 13, 2020 and pursuant to Mr. Pieracci’s unopposed motion, this court signed
27   an order continuing Mr. Pieracci’s Surrender date until July 22, 2020. Mr. Pieracci by agreement
28   with the government is making restitution payments of $75.00 per month. He had previously



                                                    - 1
           Case 1:15-cr-00165-DAD-BAM Document 105 Filed 07/13/20 Page 2 of 3


 1   made two (2) $25.00 as he was ordered to pay $25 per quarter in custody. He will continue to
 2   make the $75.00 monthly payments while out of custody.
 3          The parties to the above action, through the undersigned counsel, stipulate to continue the
 4   July 22, 2020 surrender date of defendant Scott Allen Pieracci to the Bureau of Prisons to
 5   November 30, 2020. The parties base this stipulation on good cause. To explain:
 6      1. Mr. Pieracci is ordered by this court to report to the United States Marshal at 2:00 p.m. on
 7          July 22, 2020. Mr. Pieracci is 58-years old and is a Type 2 Diabetic (See Attachment 1).
 8          He is employed full time as the warehouse manager for Direct Appliance in Modesto,
 9          CA. He has no prior criminal record nor any record of violence, and adhered to all
10          conditions of his supervised release since this case was first charged in June 2015.
11      2. The defense is collecting data regarding the extent people with pre-existing medical
12          conditions are especially “at Risk” and vulnerable to the Covid-19 Virus. The defense
13          maintains that Mr. Pieracci’s diabetes increases his chances to not only catch the Covid-

14          19 Virus, but adversely impacts his ability to fight it off if he were to become infected

15          with this virus which currently has no cure. There may also be an underlying risk of

16          exacerbated illness and complications due to having Type II Diabetes. The defense

17          further maintains that placing Mr. Pieracci in a small, controlled environment enhances

18          his chance that he could become infected, and that delaying his entry into this

19          environment not only protects him from the virus, but also protects the other inmates as

20          Mr. Pieracci may come into contact with the virus through everyday living and contact

21          with surfaces which may have been exposed to the virus. If given until November 30,

22          2020 for him to report to BOP, the danger of the virus may dissipate to the point that it is

23          no longer a greater threat to Mr. Pieracci or anyone else physically close to him.

24      3. Counsel for Mr. Pieracci, Michael W. Berdinella, has stage IV Cancer with major surgery

25          set for July 22, 2020. Counsel will be in self-quarantine and in recovery at home for the

26          following four (4) weeks and undergo radiation treatment every day for one month will

27          follow counsel’s recovery from surgery.

28      4. Counsel for Mr. Pieracci may find it necessary to file a motion for Compassionate
            Release to allow Home Confinement for Mr. Pieracci pursuant to U.S.S.G. § 1B1.13(2),


                                                     - 2
           Case 1:15-cr-00165-DAD-BAM Document 105 Filed 07/13/20 Page 3 of 3


 1          should the Covid-19 Pandemic still be present in early October of 2020. If such a Motion
 2          is found necessary to file, Counsel will notify the Court and request a briefing schedule,
 3          In light of his own health issues, counsel for Mr. Pieracci expects to be unable to file
 4          moving papers on behalf of the defense (if found to be necessary) until November 2020,
 5          but still expects to be able to argue the motion before Mr. Pieracci’s continued surrender
 6          date of November 30, 2020.
 7          For the above-stated reasons, the parties stipulate to continuing Mr. Pieracci’s surrender
 8   date to the Bureau of Prisons from July 22, 2020 to November 30, 2020 (by 2pm). The parties
 9   further request the court to endorse this stipulation by way of formal order.
10
11    Dated: July 13, 2020                                   MCGREGOR W. SCOTT
12                                                           United States Attorney

13
                                                             /s/ Brian Enos
14                                                           Brian Enos
                                                             Assistant United States Attorney
15
16
      Dated: July 13, 2020                                   /s/ Michael W. Berdinella
17
                                                             Michael W. Berdinella
18                                                           Counsel for Defendant
19                                                           Scott Pieracci

20
                                                  ORDER
21
            THE COURT HEREBY ORDERS that the self-surrender date for defendant Scott Allen
22
     Pieracci is continued from July 22, 2020 to December 2, 2020 at or before 2:00 p.m. at the
23
     institution designated by the Bureau of Prisons.
24
25
     IT IS SO ORDERED.
26
27      Dated:     July 13, 2020
                                                        UNITED STATES DISTRICT JUDGE
28



                                                     - 3
